18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 1 of
                                        16




 IT IS HEREBY ADJUDGED and DECREED that the
 below described is SO ORDERED.

 Dated: December 04, 2018.
                                                             __________________________________
                                                                    H. CHRISTOPHER MOTT
                                                             UNITED STATES BANKRUPTCY JUDGE
 ________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

  In Re:                           §
                                   §
  CORRIDOR MEDICAL SERVICES, INC.; §                                     Case No. 18-11569
  CORRECTIONAL IMAGING SERVICES, §                                       Case No. 18-11570
  LLC; and CMMS LAB, LLC           §                                     Case No. 18-11571
        Debtors.                   §                                            (Chapter 11)
                                   §                                     (Jointly Administered
                                   §                                     under Case No. 18-11569-hcm)
                                   §
                                   §
                                   §

         AGREED INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
                    AND PROVIDING ADEQUATE PROTECTION

           On December 3, 2018, the Court conducted a hearing (the “Interim Hearing”) on the

  Debtors’ Motion for Use of Cash Collateral (the “Motion”)1, which was filed on December 1,

  2018 by Corridor Medical Services, Inc., Correctional Imaging Services, LLC, CMMS Lab,

  LLC(“Debtors”) for entry of interim and final orders authorizing Debtors to use cash collateral.

  Upon review of the Motion and all relevant pleadings filed with this Court, the relief requested



  1 A separate Motion was filed by each Debtor, but are being considered jointly in these proceedings.


  033854-87129/4846-4048-1409.1                                                                          Page 1
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 2 of
                                        16


  therein and the evidence and representations adduced at the interim hearing, this Court makes the

  following findings of fact and conclusions of law:

           1.        Debtors are unable to pay the reasonable expenses of its ongoing operations

  without permission for use of collateral and cash collateral in which security interests and liens

  are claimed by Pioneer Bank, SSB (“Lender”). Ongoing operations to preserve the going

  concern value of the Debtors’ assets would be in the best interests of the Debtors and their

  creditors.

           2.        Notice of this hearing on the Motion was served by United States mail, facsimile,

  electronic mail or overnight delivery, prior to this hearing on Lender, the United States Trustee,

  and the Debtor’s twenty largest unsecured creditors and any parties asserting liens against

  property of the Estate by virtue of the filing of a current UCC Financing Statement.

           3.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2)(M)

  and 1334.

           4.        Notice of the Motion and opportunity for hearing were adequate and appropriate

  under the circumstances of this case.

           5.        The terms and conditions for the Debtors to provide adequate protection to Lender

  are proposed in good faith.

           6.        The operating expenses proposed to be paid by the Debtors for the two week

  period described the Budget attached hereto as Exhibit A (the “Budget”) are reasonable and

  necessary to prevent irreparable injury, loss, or damage to the Debtors’ estates, and no creditor or

  party-in-interest has objected to the use of cash collateral other than Lender, which has consented

  to use subject to the terms of this Order. No amounts shall be paid to professionals without court

  order.




  033854-87129/4846-4048-1409.1                                                                 Page 2
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 3 of
                                        16


           7.        The proposed form of this Order submitted by the Debtors complies with the

  Local Bankruptcy Rules for the United States Bankruptcy Court for the Western District of

  Texas, except as described in the Motion and the disclosures of counsel at the hearing on the

  Motion.

           8.        Lender claims a first and prior security interest, pursuant to Security Agreements

  between Lender and Debtors, in substantially all assets of the Debtors including, but not limited

  to, Debtors’ accounts, accounts receivable, equipment, contracts, deposit accounts, general

  intangibles and the proceeds thereof and records relating thereto (the “Pre-Petition Collateral”),

  securing repayment of (i) a) a Note in the original principal amount of $1,339,000 dated March

  10, 2017 payable by each of the Debtors to Lender; b) a Promissory Note executed by Corridor

  Medical Services, Inc. dated November 27, 2017 payable to Lender in the original principal

  amount of $1,000,000; and c) a promissory note executed by Corridor Medical Services, Inc.

  payable to Lender dated August 21, 2015 in the original principal amount of $131,139 (iii) all

  other obligations of Debtors to Lender.

           9.        No determination is made by this Court, as to the validity, priority, amount,

  allowance, extent, or voidability of the security interest or claims of Lender in this Order.

           IT IS HEREBY ORDERED that, unless modified by subsequent order of this Court, the

  following terms shall apply:

           1.        Automatic Stay and Use of Cash Collateral.

           a.        Authorization. Subject to this Order, Debtors are hereby authorized under 11

                     U.S.C. 363(a), (c)(1), and (c)(2) to use Lender’s collateral and cash collateral to

                     pay the permitted expenses in the amount, for the purposes and in the time period

                     described in the Budget.     Except as herein provided, the automatic stay of




  033854-87129/4846-4048-1409.1                                                                   Page 3
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 4 of
                                        16


                     Bankruptcy Code § 362(a) shall continue in effect and until further modified or

                     terminated by the Court.

           b.        Adequate Protection Obligations.         Debtors are hereby authorized to protect

                     Lender under 11 U.S.C. §§ 361 and 363, as set forth in this Order, for the

                     Debtors’ post-petition use and consumption of Lender’s “Pre-Petition Collateral”

                     and for the post-petition diminution in value of Lender’s Pre-Petition Collateral

                     (the “Adequate Protection Obligations”).

           c.        Prohibited Transactions. Debtors shall not, except as set forth herein or except

                     upon notice and opportunity for hearing to Lender: (a) enter into transactions for

                     the sale out of the ordinary course of business of any property in which Lender

                     claims a lien; (b) obtain credit under 11 U.S.C. § 364 (c) or (d) without the written

                     consent of Lender; or (c) grant any liens or priorities on a parity with or senior to

                     Lender’s without Lender’s written consent.

           d.        Use of Cash. The Debtors are authorized, subject to the terms of this Order, to

                     use the following cash:

                     (a)      All funds held by the Debtors on the Petition Date;

                     (b)      All receipts, receivables, and collections received or to be received on or

                              after the Petition Date from the sale of inventory or the disposition or use

                              of the Pre-Petition Collateral; provided that Debtors shall account to

                              Lender for all such receipts.

           2.        Accounting and Information. The Debtor shall provide an accounting to Lender

  bi-weekly, beginning on December 14, 2018 and every two weeks thereafter, of the Debtors’

  cash position, including income and expenses, and a comparison of budget-to-actual results. The




  033854-87129/4846-4048-1409.1                                                                     Page 4
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 5 of
                                        16


  Debtors shall provide by no later than December 7, 2018, a listing of all accounts receivable with

  addresses and aging information for each account and account debtor. Additionally, Debtors

  shall provide Lender or its representatives with access to the Debtors’ books and records on two

  (2) business days’ prior notice to counsel for Debtors.

           3.        Cash Collections and Deposits.

           a.        Cash Collateral Accounts. The Debtors shall maintain all Debtor-In-Possession

                     accounts with Horizon Bank, or a financial institution acceptable to Lender and

                     approved by the United States Trustee. Lender is granted a replacement lien on all

                     deposit accounts and all monies deposited therein, which lien shall secure

                     Debtors’ Adequate Protection Obligations. All the deposit accounts described in

                     Paragraph 3a shall be referred to as the Accounts.

           b.        Deposits. If the Debtors receive any cash, checks, wires, direct deposits or other

                     payments, which are collections, income, proceeds, products, rents or profits of

                     Lender’s Pre-Petition Collateral or Post-Petition Collateral (as defined herein), the

                     Debtors shall deposit the same in the Accounts within two banking days after

                     receipt.

           4.        Continued Operations.

           a.        Budget. The operating expenses proposed to be paid by the Debtors as set forth

                     on the Budget attached as Exhibit A (the “Permitted Expenses”) are expressly

                     subject to available funds on deposit. Expenditures or accruals may vary up to ten

                     percent (10%) from the line items estimated in the Budget, so long as total

                     disbursements and accruals do not exceed, the amounts set forth in the Budget

                     plus 5% variance without the written consent of Lender. Debtors may utilize such




  033854-87129/4846-4048-1409.1                                                                     Page 5
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 6 of
                                        16


                     additional amounts for reasonable and necessary expenses of operation as

                     approved by the Lender in writing. Nothing herein shall be construed to permit

                     Debtors to overdraft any DIP account at any time during the pendency of this

                     Order.

           b.        The Debtors are authorized to use cash collateral to fund the Permitted Expenses

                     prior to the termination date of this Order.

           5.        Pre-Petition Debt. Nothing herein permits Debtors to pay indebtedness or transfer

  property to vendors, contractors, customers, or other persons whose debt may have been incurred

  pre-petition, except as specifically detailed in the Permitted Expenses and specifically for pre-

  petition wages and associated taxes approved by this Court. All persons reserve all rights and

  claims with respect to such indebtedness and property. Debtors shall not, without prior Court

  Order entered after at least five (5) days’ notice to Lender, enter into any agreement to permit

  reclamation of goods, or return any inventory to any creditors for application against pre-petition

  indebtedness (under § 546 of the Bankruptcy Code or otherwise), or consent to any creditor

  taking any setoff or recoupment against any of its pre-petition indebtedness based upon any such

  return, pursuant to § 553(b)(1) of the Bankruptcy Code or otherwise.

           6.        Professional Fees and Administrative Expenses. Nothing in this Order (i) shall

  excuse any person from complying with the Bankruptcy Code and Bankruptcy Rules, and the

  Bankruptcy Local Rules of this Court and the guidelines of the United States Trustee with

  respect to applications for professional compensation and reimbursement of expenses, or

  (ii) shall be deemed to authorize or approve the receipt or payment of any retainer, advance fee,

  or compensation to any other professional employed by the Debtors, either prior to or after the

  petition date from any cash collateral of Lender. Debtors shall not pay any fees or expenses to




  033854-87129/4846-4048-1409.1                                                                 Page 6
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 7 of
                                        16


  any attorney, accountant, consultant, advisor, broker, manager, or other professional governed by

  11 U.S.C. §§ 327 through 331 except upon further order of this Court after notice and

  opportunity for hearing to Lenders, the U.S. Trustee, and the Committee, and any amount listed

  in the budget for payment of such fees (1) has not been agreed to by the Lender as of the date of

  this Order and (2) are subject to allowance by the Court.

           7.        Application of Payments, Reservation of Rights. Any payment to Lender or

  application of payments by Lender is for administrative convenience only, and without binding

  any person under 11 U.S.C. § 506(a) or Chapter 5 of Title 11 of the United States Bankruptcy

  Code. Nothing in this Order shall prejudice the right of Lenders, the Debtors, or any party in

  interest concerning the validity, priority, extent, or allowance of Lender’s claims, liens, collateral

  valuation, or the application of monies to principal, interest or fees claimed by Lender.

           8.        Grant of Liens for Adequate Protection.

           a.        Pre-Petition Collateral. “Pre-Petition Collateral” means all of (i) the Debtors’

                     interest in any property which is granted to Lender under the agreements and

                     documents executed by the Debtors pre-petition, to the extent that Debtors’

                     interest therein was acquired by Debtors prior to the Petition Date, and (ii) as to

                     which Lender’s lien and security interests are perfected, valid, and not avoidable

                     as of the Petition Date, and (iii) the proceeds, products, rents, fees, charges,

                     accounts, payments for use or occupancy or profits thereof acquired after the

                     Petition Date, to the extent consistent with 11 U.S.C.§ 552(b).

           b.        Preservation of Lien on Pre-Petition Collateral. To the extent Lender’s claims are

                     allowed, perfected, not avoidable, and secured under 11 U.S.C. § 506(a) by Pre-




  033854-87129/4846-4048-1409.1                                                                   Page 7
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 8 of
                                        16


                     Petition Collateral, Lender shall remain entitled to the priority of its lien and

                     security interest in the Pre-Petition Collateral.

           c.        Post-Petition Collateral.    “Post-Petition Collateral” shall mean the Debtors’

                     interest in all property which (i) first arises, is purchased, or acquired, or exists

                     after the Petition Date, and (ii) is not Lender’s Pre-Petition Collateral or the

                     proceeds, products, rents or profits thereof under 11 U.S.C. § 552(b)

           d.        Grant of Lien as Adequate Protection.           To secure the Debtors’ Adequate

                     Protection Obligations under this order and under Bankruptcy Code §§ 361(2),

                     362(d), and 363(e), Lender and any other pre-petition lender holding a valid and

                     perfected lien is hereby granted a continuing lien upon all of the Pre-Petition

                     Collateral, all of the Post-Petition Collateral, and all of the Accounts in the same

                     order of priority and validity which existed pre-petition. The Lender’s lien on

                     Post-Petition Collateral shall have the priority of 11 U.S.C. §§ 364(c)(2) and

                     (c)(3).

           e.        Exclusions. Lender’s Post-Petition Collateral excludes: all causes of action and

                     bankruptcy avoidance powers enumerated in Chapter 5 of Title 11, and any

                     proceeds thereof.

           f.        Carve Out Expenses. The lien on Post-Petition Collateral is subordinated to the

                     fees payable to the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6).

           g.        No Cross-Collateralization. Nothing in this Order shall be deemed to grant to

                     Lender a lien on Post-Petition Collateral for the purpose of securing indebtedness

                     to Lender which first arose before the Petition Date, except Debtors’ Adequate

                     Protection Obligations.




  033854-87129/4846-4048-1409.1                                                                     Page 8
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 9 of
                                        16


           h.        Perfection of Security Interests. All liens granted or to be granted to Lender on

                     the Post-Petition or Pre-Petition Collateral are deemed perfected and no further

                     notice, filing, recording, control agreement, bailment arrangement, or order shall

                     be required to effect such perfection under other State or Federal law. This Order

                     shall be deemed sufficient and conclusive evidence of the liens granted hereunder.

                     Lender is authorized to file or record photostatic copies of this Order as financing

                     statements and deeds of trust. Such photostatic copies may be filed in any county

                     or jurisdiction, and any recording officer is authorized to record such copies. If

                     Lender shall, in Lender’s sole discretion, choose to file financing statements,

                     deeds of trust, or other documents or otherwise confirm perfection of such liens,

                     the automatic stay is hereby modified to permit Lender to effect such filings and

                     recordations, and all such financing statements, deeds of trust, or similar

                     documents shall be deemed to have been filed or recorded on the date of the entry

                     of this Order.

           9.        Grant of Priority Claim to Lender.

           a.        Priority Claim. Nothing in this Order shall be deemed a finding with respect to

                     adequate protection (as that term is described in § 361 of the Bankruptcy Code),

                     of the interest of Lender in the Pre-Petition Collateral. In addition to being

                     secured as provided herein, if, notwithstanding the provision of this Order, Lender

                     may seek a claim for the Adequate Protection as an expense of administration in

                     Debtors’ bankruptcy cases under Bankruptcy Code §§ 503(b)(1), 362(d), and

                     363(e), with priority of § 507(b), senior to all other expenses of administration

                     under Bankruptcy Code § 507(a)(1), subject to Paragraph 8f hereof.




  033854-87129/4846-4048-1409.1                                                                    Page 9
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 10 of
                                        16


           b.        Bankruptcy Trustee and Carve Out.         The priority of the Debtor’s Adequate

                     Protection   Obligations   to   Lender    as   described   herein   shall   continue

                     notwithstanding the appointment of a Chapter 11 Trustee (subject to 11 U.S.C. §§

                     726 and 507(b) or other applicable law), or the conversion of this case to a case

                     under Chapter 7 of the Bankruptcy Code; provided that any priority claim

                     allowable to Lender under Paragraph 9a of this Order is subordinated to the Carve

                     Out Expenses described in Paragraph 8f hereof.

           10.       Termination.

           a.        Termination Date. The Debtors’ right to continue use of Lender’s Pre-Petition

                     Collateral shall terminate upon the first to occur of the following dates (the

                     “Termination Date”): (i) a Lender notifies Debtors that Debtors have violated any

                     term or condition of this Order; (ii) the effective date of any confirmed Chapter 11

                     Plan in this case, or the conversion of this case to a case under Chapter 7 of the

                     Bankruptcy Code, or the appointment of a trustee or an examiner in this case;

                     (iii) the sale of all or a substantial part of the equity interests or assets of the

                     Debtor, or the merger or business combination of the Debtor, without Lender’s

                     written consent; (iv) 5:00 p.m. on December 17, 2018,, unless extended beyond

                     that date by Court order or stipulation between Debtor and Lender filed with the

                     Court, or (vi) this Order is terminated or modified by order of this Court. The

                     rights and interests granted to Lender hereunder shall survive the termination of

                     Debtor’s right to use cash collateral under this Order.

           b.        Remedies for Lender. Upon the Termination Date then Lender may notify the

                     Debtors and the U.S. Trustee that Lender is objecting to use of cash collateral.




  033854-87129/4846-4048-1409.1                                                                   Page 10
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 11 of
                                        16


                     Upon sending of such notice by facsimile, Lender may file an emergency motion

                     for adequate protection or for relief from the automatic stay or other relief, and

                     may set such motion for expedited hearing (subject to the Court’s calendar) upon

                     not less than three (3) business days’ notice to the Debtors and the U.S. Trustee

                     and Nothing herein shall prohibit Lender from seeking to terminate the automatic

                     stay, voting against any plan of reorganization of the Debtors or seeking other

                     appropriate relief which it, in its sole and absolute discretion, may wish to pursue.

           c.        Debtors’ Motion. Debtor retains a right to move this Court notwithstanding

                     Lender’s objections, for an order pursuant to Bankruptcy Code § 105 or

                     § 363(c)(2)(B) authorizing the use of collateral or cash collateral and for other

                     relief, and the Debtors’ motion may be set for expedited hearing (subject to the

                     Court’s calendar), upon not less than three (3) days’ notice to Lenders and the

                     U.S. Trustee.

           11.       Successors and Assigns. The provisions of this Order shall be binding upon the

  Debtors, Lender and their respective successors and assigns, including any trustee or

  representative of the estate hereafter appointed or elected in this Chapter 11 case or in any

  subsequent Chapter 7 case.

           12.       Continuing Effect. If all or any of the provisions of this Order are hereafter

  modified, vacated, or stayed by subsequent order of this Court or any other court, or on appeal,

  such stay, modification, or vacation shall not affect (i) the validity or priority of any obligations

  owed to Lender by the Debtors incurred prior thereto, or (ii) the validity, enforceability, or

  priority of any lien or priority of Lender with respect to the Debtors’ Adequate Protection. Any




  033854-87129/4846-4048-1409.1                                                                    Page 11
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 12 of
                                        16


  Adequate Protection Obligations of Debtor arising prior to the effective date of such stay,

  modification, or vacation, shall be governed by the original provisions of this Order.

           13.       Service of Pleadings. Debtors shall serve a copy of such pleadings or report,

  including monthly operating reports, heretofore or hereafter filed with the Court concurrently

  with the filing by Debtor, on the U.S. Trustee, Lender, and their counsel.

           14.       Reservation of Rights. The Debtors, Lender and all parties in interest shall be

  deemed to reserve their respective rights and remedies under pre-petition agreements, and other

  applicable law. Nothing in this Order shall be deemed to prejudice, waive, or release the rights

  and remedies of the Debtors, or any party in interest arising under the Bankruptcy Code or other

  applicable law, including any avoiding actions and defenses thereto. Any adequate protection

  payments, priorities, liens, or other matters provided for under this Order shall not constitute an

  admission or determination that Lender is over-secured or under-secured. Nothing herein shall

  affect the validity, extent or priority of any lien held by any taxing authority.

           15.       Service and Notice of Final Hearing. Pursuant to Bankruptcy Rule 4001, there

  shall be a final hearing on the Motion and on any motion for continued use of cash collateral, any

  objection thereto, any request for adequate protection, or any motion by the Debtor or Lender for

  approval of any agreement or stipulation to use cash collateral under 11 U.S.C. § 363 or to obtain

  credit under 11 U.S.C. § 364, and on any related motion which may be filed regarding cash

  collateral, adequate protection, or credit on December 17 2018 at 11:00 a.m. Debtors shall file

  the proposed final budget and final order by _December 13 2018 at 5:00 p.m. and any objection

  to the relief sought in the Motion and this Order on a final basis shall be filed and served by

  December , 14 2018 at 5:00 p.m. Debtors shall provide notice of the Motion and the final




  033854-87129/4846-4048-1409.1                                                               Page 12
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 13 of
                                        16


  hearing to all parties required by Bankruptcy Rule 4001(b) and file a certificate of service with

  the Court reflecting such service.

                                                ###




  033854-87129/4846-4048-1409.1                                                             Page 13
18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 14 of
                                        16


  AGREED:

  BARRON & NEWBURGER, P.C.


  By:/s/Stephen W. Sather
     Stephen Sather
     State Bar no 17657520
     7320 N. Mopac Expy, Suite 400
     Austin, Texas 78731
     512 649 3243

  PROPOSED ATTORNEYS FOR DEBTORS



  AGREED:

  WALLER LANSDEN DORTCH AND DAVIS, LLP


  By:/s/Eric J. Taube
     Eric J. Taube
     State Bar No. 19679350
     Mark C. Taylor
     State Bar No. 19713225
     100 Congress Ave., Suite 1800
     Austin, Texas 78701
     512.685.6400
     512.685.6417 (FAX)
     Eric.Taube@wallerlaw.com
     mark.taylor@wallerlaw.com

  ATTORNEYS FOR LENDER




  033854-87129/4846-4048-1409.1                                           Page 14
                  18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 15 of
                                                          16



                                                       CORRIDOR         LAB          CORRECTIONS      Total
Ordinary Income/Expense


                                                                                                              0.00
                                                                                                              0.00
                                                                                                              0.00
           Total 501 · Fees                                625,000.00   355,000.00       110,000.00   1,090,000.00
           Consultation-Funds from Corrections             110,000.00                                  110,000.00
       Total Income                                        735,000.00   355,000.00                    1,090,000.00
   Gross Profit                                            735,000.00   355,000.00                    1,090,000.00
       Expense                                                                                                0.00
                          Payroll expenses                 364,759.01   228,558.00                     593,317.01
           753 · Outside Services                           30,000.00         0.00                      30,000.00
           754 · Per Diem                                     625.00                                       625.00
           772 · Contract Labor                              5,500.00                                    5,500.00
           797 · Interest Expense                                                                             0.00
                          Ford Transit                                                                        0.00
                          Pioneer SBA Interest 49030250                                                       0.00
                          Toyota                                                                              0.00
           Total 797 · Interest Expense                          0.00         0.00                            0.00
           798 · Loan Fees                                                                                    0.00
                          Cherub Reeves Fees                                                                  0.00
           Total 798 · Loan Fees                                 0.00         0.00                            0.00
           800 · Automobile Expenses                                                                          0.00
                          800.3 · Parking/Tolls/Regi         2,239.55                                    2,239.55
                          800.5 · Maintenance & Re           2,228.45                                    2,228.45
                          800.6 · Fuel                      15,000.00                                   15,000.00
           Total 800 · Automobile Expenses                  19,468.00         0.00                      19,468.00
           810 · Equipment Expense                                                                            0.00
                          810.1 · Maintenance & Re           2,000.00                                    2,000.00
                          810.2 · Equipment Rental/Lease                                                      0.00
                          810.3 · Computer Equipm                0.00                                         0.00
           Total 810 · Equipment Expense                     2,000.00         0.00                       2,000.00
           831 · Office Expenses                                                                              0.00
                       18-11569-hcm Doc#21 Filed 12/04/18 Entered 12/04/18 15:51:52 Main Document Pg 16 of
                                                               16

                             831.1 · Supplies-Office        7,500.00      500.00                              8,000.00
                             831.2 · Postage and Deliv       500.00                                            500.00
                             831.3 · Printing and Repro         0.00                                              0.00
                             831.4 · Miscellaneous          2,500.00                                          2,500.00
                 Total 831 · Office Expenses               10,500.00      500.00                             11,000.00
                 835 · Software Fees                        4,500.00                                          4,500.00
                 850 · Medical Fees & Supplies                                                                    0.00
                             850.1 · Medical Supplies       3,000.00    12,500.00                            15,500.00
                             850.2 · Laboratory Fees                    37,500.00                            37,500.00
                 Total 850 · Medical Fees & Supplies        3,000.00    50,000.00                            53,000.00
                 851 · Lab Expenses - Shipping              6,000.00                                          6,000.00
                 855 · Telephone & Communications          15,000.00     5,000.00                            20,000.00
                 857 · Bank Charges & Credit Card Fees                                                            0.00
                             Bank Charges/CC                                                                      0.00
                 Total 857 · Bank Charges & Credit Car          0.00         0.00                                 0.00
                 860 · Occupancy Expenses                                                                         0.00
                             860.1 · Rent                  20,000.00    20,000.00                            40,000.00
                             860.2 · Utilities              7,500.00      750.00                              8,250.00
                             860.4 · Repairs & Improve       500.00                                            500.00
                             860.5 · General Maintenan       500.00                                            500.00
                 Total 860 · Occupancy Expenses            28,500.00    20,750.00                            49,250.00
                 863 · Travel & Entertainment                                                                     0.00
                             863.1 · Meals                                                                        0.00
                             863.2 · Lodging                                                                      0.00
                 Total 863 · Travel & Entertainment             0.00         0.00                                 0.00


                 877 · Business & Professional Fees                                                               0.00
                             877.5 · Computer               7,800.00                                          7,800.00
                             877.6 · Radiology             75,000.00                                     125,000.00
                             877 · Business & Profess       2,500.00     1,500.00    -125,000.00         -121,000.00
                 Total 877 · Business & Professional Fe    85,300.00     1,500.00                            86,800.00
             Total Expense                                575,152.01   306,308.00          0.00          881,460.01
   Net Ordinary Income                                    159,847.99    48,692.00          0.00          208,539.99
Net Income                                                159,847.99    48,692.00          0.00          208,539.99
